Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to application filed on 02/08/2019.
Status of claims
Claims 1-40 are pending. Claims 1-20 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “determining whether auxiliary data is to be transmitted from a field device based on a counter, by a byte array including process data, in response to receiving, from a field device microcontroller. The auxiliary data includes an encryption key identifier and an initialization vector. When auxiliary data is to be transmitted, transmitting a first data packet includes the auxiliary data to the remote device determining a value for a source bit based on a type of connection between the field device and the remote device. The source bit and the counter included in associated data generates a nonce value based on the source bit and the initialization vector. A second data packet is transmitted to the remote device. The second data packet includes the associated data and the encrypted payload”; in combination with all the elements of each independent claim as presented by Applicant on 02/08/2019. The claim has been considered persuasive, in light of its limitations, as 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20110025827 A1– CAMP, which discloses protecting data in a data storage system. More specifically, this application relates to a Flash memory data storage system and method therefor that can encrypt the data stored on the system as well as eliminate or minimize any correlations that may be drawn from the encrypted data.

US 20140304505 A1– Dawson, which discloses abstraction layer for default encryption, with orthogonal encryption logic session object, and automated authentication, with a method for online litigation.

US 20200153813 A1– Wu, which discloses transposition vector is then inherited by the encryption process, which shifts characters and encrypts those characters using a variety of encryption processes, all completely reversible. In one embodiment, one or more auxiliary keys, transmitted as clear text header values, are used as initial values to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491